United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                           June 25, 2003

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 01-40293
                               Summary Calendar


                           UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                     versus

                               HUGO P. ABSALON,

                                                         Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC Nos. B-00-CV-186 &
                                B-98-CR-506-1
                        --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Hugo P. Absalon, federal prisoner # 82491-079, appeals the

denial of his motion to vacate, set aside, or correct sentence.

The only issue before us is whether the district judge should have

disqualified herself from Absalon’s 28 U.S.C. § 2255 proceedings.

Cf. Trevino v. Johnson, 168 F.3d 173, 177 (5th Cir. 1999) (habeas

petitioner     did   not    need   COA   to   appeal   denial   of   motion    for

disqualification).

     Absalon contends that recusal was mandated under 28 U.S.C.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 455(a), and we review the denial of a motion to disqualify made

pursuant to that section for an abuse of discretion. United States

v. Bremers, 195 F.3d 221, 226 (5th Cir. 1999).     Absalon argues that

Judge Tagle’s legal rulings evidence a bias against him.              The

record, however, is devoid of evidence that Judge Tagle’s rulings

involved an extrajudicial source and, standing alone, they do not

show    “a   deep-seated   favoritism   or   antagonism”   required   to

constitute grounds for disqualification.      Liteky v. United States,

510 U.S. 540, 555 (1994).

       Absalon’s argument that Judge Tagle knew that false testimony

was presented to his grand jury is conclusional and therefore an

insufficient basis on which to require recusal.      See United States

v. Schoenhoff, 919 F.2d 936, 940 (5th Cir. 1990).      We additionally

reject the argument that recusal was mandated because Judge Tagle

presided over Absalon’s conviction and sentencing proceedings; we

have refused to create a mandatory recusal rule in cases where the

district judge has made determinations in earlier proceedings on

ultimate issues.     United States v. Mizell, 88 F.3d 288, 300 (5th

Cir. 1996).    Moreover, any opinions formed by Judge Tagle on the

basis of facts introduced at Absalon’s prior proceedings cannot

constitute a basis for a partiality motion, because they do not

“display a deep-seated favoritism or antagonism that would make a

fair judgment impossible.”     See Liteky, 510 U.S. at 555.

       Finally, we hold harmless any alleged error on Judge Tagle’s

part in making rulings during the pendency of the motion to

                                   2
disqualify, because recusal was ultimately not mandated.   See FED.

R. CIV. P. 61.

          AFFIRMED.




G:\opin-sc\01-40293a.opn.wpd    3